AMENDMENT OF EXCHANGE AGREEMENT

This Amendment of Exchange Agreement, dated as of September 9, 2020, is entered
into by and among ADVANCED CONTAINER TECHNOLOGIES, INC., a Florida corporation
under its former name, Medtainer, Inc., ADVANCED CONTAINER TECHNOLOGIES, INC., a
California corporation, and the Shareholders, as defined in said Exchange
Agreement.

RECITALS:

A.           The Parties have entered into an Exchange Agreement, dated as of
August 14, 2020 (the “Exchange Agreement”), whereunder, among other things, the
Shareholders would exchange their shares of ACT Common Stock for shares of MDTR
Common Stock, such that ACT would become the wholly owned subsidiary of MDTR;

B.            The Parties desire to amend the Exchange Agreement as set forth
herein; and

C.            In the Exchange Agreement, the Shareholders’ Representative has
been nominated, constituted and appointed the agent and attorney in fact for the
other Shareholders for purposes of signing this instrument.

NOW THEREFORE, in consideration of covenants and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree each with the other as follows:

1.Amendment of Exhibit I. Exhibit I to the Exchange Agreement is hereby replaced
with Exhibit I, annexed hereto.

2.      General Provisions.

(a)Modification; Full Force and Effect. Except as expressly modified and
superseded by this Amendment, the terms, representations, warranties, covenants
and other provisions of the Exchange Agreement are and shall continue to be in
full force and effect in accordance with their respective terms.

(b)Defined Terms. Terms used herein that are defined in the Exchange Agreement
shall have the same meaning as ascribed to them therein.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment of Exchange
Agreement as of the day and year first above written.





ADVANCED CONTAINER TECHNOLOGIES, INC.   ADVANCED CONTAINER TECHNOLOGIES, INC.
By: /s/ Douglas P. Heldoorn   By: /s/ Daniel Salinas   Douglas P. Heldoorn  
      Daniel Salinas   President         President           /s/ Daniel Salinas
      Daniel Salinas       For himself and on behalf of the Shareholders      



 



 

 